Citation Nr: 1522581	
Decision Date: 05/28/15    Archive Date: 06/11/15

DOCKET NO.  13-18 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs in Salt Lake City, Utah


THE ISSUES

1.  Whether new and material evidence has been received to reopen a service connection claim for a psychiatric disorder.

2.  Entitlement to service connection for psychosis for the purpose of establishing eligibility for treatment pursuant to the provisions of 38 U.S.C.A. § 1702 (West 2014).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and J.W.



ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel


INTRODUCTION

The Veteran served on active duty from May to August 1980 and from December 1990 to April 1991.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2012 decision issued by the Salt Lake City, Utah, Regional Office (RO) of the Department of Veterans Affairs (VA).

In February 2014, the Veteran and J.W. testified at a Board hearing conducted by the undersigned Veterans Law Judge.  A transcript of this proceeding has been associated with the Veteran's claims file.


FINDINGS OF FACT

1.  In a July 1994 rating decision, the RO denied service connection for a psychiatric disorder, referred to as schizoaffective disorder versus bipolar affective disorder; the Veteran did not appeal the decision, and no relevant evidence was received within one year of the decision.

2.  The evidence submitted since the July 1994  rating decision is duplicative or cumulative of evidence already considered, or is not relevant to the reason the claim was initially denied, namely the lack of a nexus between the Veteran's psychiatric disorder and service.

3.   The Veteran's active psychosis did not initially develop within two years of his separation from his period of active duty during the Persian Gulf War.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received, and the claim for service connection for a psychiatric disorder is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

2.  The criteria for service connection for psychosis for the purpose of establishing eligibility for treatment pursuant to the provisions of 38 U.S.C.A. § 1702 have not been met.  38 U.S.C.A. §§ 1702, 5107 (West 2014); 38 C.F.R. §§ 3.12, 3.384 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159 (2014).   

With regard to VA's duty to notify, a pre-adjudicatory letter issued in June 2012 satisfied the duty to notify provisions.  

With regard to VA's duty to assist, the Board finds that all relevant facts have been properly developed and that all available evidence necessary for the equitable resolution of the issues decided on appeal has been obtained, including the Veteran's private treatment records, VA treatment records, records from the Social Security Administration (SSA), and available service treatment records.  The Veteran was also apprised of the unavailability of the majority of his treatment records from his first period of active service, as well as the alternative types of evidence he could submit to document his in-service symptoms and experiences.  

The Veteran was also afforded a VA psychiatric examination in October 2012, at which time the VA examiner rendered a medical opinion addressing the onset and etiology of the Veteran's current psychiatric disorder.  The Board finds that this examination and medical opinion are adequate for adjudicatory purposes as the examination report reflects that the examiner, a VA psychiatrist, conducted a comprehensive psychiatric examination of the Veteran and rendered an unequivocal medical opinion that is consistent with the medical evidence of record and supported by a sufficient rationale.  

In sum, there is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

Claim to Reopen

The Veteran is currently seeking to reopen his service connection for a psychiatric disorder, which was initially denied by an unappealed July 1994 rating decision.  As no material evidence was submitted within one year of the issuance of the July 1994 decision, the decision became final by operation of law.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b), 20.302, 20.1103.  

Nevertheless, a final denial of a service connection claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision-makers and is material if, when considered with the evidence of record, it would trigger VA's duty to assist.  Id. 

After a review of the claims file, the Board has determined that the evidence submitted by the Veteran since the last final disallowance is either not new, as it is redundant or cumulative of evidence previously of record; or is new but not material, as it fails to relate to the reason the service connection claim was initially denied, namely the lack of probative evidence suggesting that the Veteran's psychiatric disorder had its onset in or was aggravated by his military service; or it does not tend to substantiate his claim.

The evidence previously of record established that the Veteran developed psychosis several years after his first brief period of active service, which spanned from May to August of 1980, as his first psychiatric treatment was in 1985.  Thereafter, he had psychiatric hospitalizations in 1987 and 1990, and then again in 1991 during his second period of active service.  (The 1985 and 1987 treatment was referenced in a 1990 treatment of record; the RO requested that the Veteran provide information to allow VA to obtain these 1985 and 1987 records, but the Veteran did not comply.)  Based on this evidence then of record, the RO denied the claim, apparently determining that the although the Veteran was deemed psychiatrically sound and reported no prior psychiatric symptoms or treatment upon his entrance to his second period of active, his pre-service medical treatment clearly documenting his pre-service symptoms and diagnosis were sufficient to rebut the presumption of soundness.  After reviewing the Veteran's pre-service and in-service psychiatric treatment records, the RO determined that the Veteran's in-service treatment records did not reflect that the Veteran's psychiatric disorder was permanently aggravated during service.  

The relevant evidence associated with the claims file since the issuance of the July 1994 rating decision includes the Veteran's hearing testimony, the Veteran's and his representative's submitted statements, his SSA records, his private treatment records, his VA treatment records, and a 2012 VA examination and medical opinion.

In his hearing testimony and in his and his representative's submitted statements, the Veteran and his representative assert that the Veteran's psychiatric disorder, which preexisted service, was aggravated beyond its natural progression during his second period of service.  However, this theory of entitlement was expressly considered by the RO when adjudicating the claim in 1994.  Thus, these assertions cannot be deemed new evidence.

The Veteran's SSA records reflect that he was awarded disability benefits for his psychiatric disorder, diagnosed as schizoaffective disorder with bipolar features, with the date of onset recorded as February 1990, prior to the Veteran's second period of active service from December 1990 to April 1991.  The records further contain the Veteran's early private in-patient psychiatric treatment from 1987, which references the Veteran's 1985 private psychiatric hospitalization, as well as the Veteran's grandfather's report that the Veteran first manifested psychiatric symptoms approximately one week prior to this 1985 in-patient admission.  While these records are new, the records do not suggest either that the Veteran's psychiatric disorder initially manifested during a period of active service or that his disorder was permanently aggravated beyond its natural progression during a period of active service.  Thus, the records are not material, as they do not relate to the reason the Veteran's claim was initially denied, namely the lack of a nexus between his psychiatric disorder and service or any evidence of aggravation of the Veteran's pre-existing psychiatric condition during active duty service.

The Veteran's VA and private treatment records reflect his on-going, post-service treatment for his psychiatric disorder.  As the records contain no evidence suggesting a nexus between the Veteran's psychiatric disorder and service or suggesting aggravation of the Veteran's psychiatric condition during his second period of active duty service, the records are not material evidence sufficient to reopen the claim.

The VA medical opinion rendered in conjunction with the October 2012 VA psychiatric examination also fails to provide a possible nexus between the Veteran's current psychiatric disorder and service and weighs against a finding that the Veteran's psychiatric condition was aggravated during his second period of active duty military service.

In that regard, the VA examiner opined that the Veteran's psychiatric disorder of schizoaffective disorder, bipolar type, first manifested in the years between the Veteran's two periods of active service in 1980 and 1990 to 1991 and that it was not aggravated beyond its natural progression during his second period of service.  Rather, the examiner concluded that the Veteran's in-service psychiatric symptoms were merely the continued manifestations of the psychosis that was well-established prior to service.  In support of this opinion, the VA examiner cited the lack of medical evidence suggesting aggravation, as well as the Veteran's own statements during his VA examination that his military service had not affected his psychiatric disorder and that he very much enjoyed his periods of military service.  As this medical opinion expressly weighs against a finding of a nexus between the Veteran's current psychiatric disorder and service or aggravation of a psychiatric condition during the Veteran's second period of active duty service, it does not raise a reasonable possibility of substantiating the claim.  Accordingly, it cannot serve to reopen the claim.  

In summary, the Board finds that the evidence received since the issuance of the July 1994 decision is not "new and material" as contemplated by 38 C.F.R. § 3.156(a), and provides no basis to reopen the Veteran's claim.  38 U.S.C.A. § 5108.  Because the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen his finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


Service Connection for Psychosis for Treatment Purposes

Under 38 U.S.C.A. § 1702(a), any veteran of the Persian Gulf War who developed an active psychosis within two years after discharge or release from the active military, naval, or air service shall be deemed to have incurred such disability in the active military, naval, or air service, thereby entitling the veteran to related VA medical treatment.  38 U.S.C.A. § 1702.  

According to 38 C.F.R. § 3.384, a "psychosis" includes the following specific disorders: brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified (NOS), schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder.

As the Veteran is currently-diagnosed with one of the enumerated forms of psychosis, a schizoaffective disorder, the relevant inquiry is whether the Veteran developed his active form of psychosis within two years of his discharge from his period of service during the Persian Gulf War (his eligible period of service), which spanned from December 1990 to April 1991.  However, as outlined above, the onset of the Veteran's active psychosis was in 1985, years prior to his period of Gulf War service.  Moreover, as discussed above, the medical evidence fails to suggest that the psychosis was permanently aggravated beyond its normal progression during service, thereby failing to reflect evidence of any form of in-service inception.




In sum, as the Veteran did not develop his active psychosis within two years of his discharge from his period of Persian Gulf War service, the preponderance of evidence is against the claim of service connection for his psychosis for treatment purposes, and there is no reasonable doubt to be resolved.


ORDER

New and material evidence not having been presented, the claim to reopen service connection for a psychiatric disorder is denied.

Service connection for psychosis for the purpose of establishing eligibility for treatment pursuant to the provisions of 38 U.S.C.A. § 1702 (2014) is denied.





____________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

